In re Wiggins, Dennis; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 319-077; to the Court of Appeal, Fourth Circuit, No. 89KW-0976.
Denied. O.I.D.P. informs this Court that it is providing relator with a copy of his preliminary examination transcript and the police report, which it found in its office files. Relator should request a copy of his docket master from the Clerk of Criminal District Court. Neither opening statements nor the sentencing proceedings in relator’s case have been transcribed. Relator should follow the procedure outlined in the Fourth Circuit Court of Appeal’s writ denial to have assignments of error urged and seek supplementation of the record with the opening statements and a transcript of sentencing, if these transcripts are needed in light of urged assignments of errors.